Exhibit 99.1 James W. Cornelsen President & CEO Mark A. Semanie Executive Vice President, COO & CFO NASDAQ: OLBK 2nd Annual DC Field Trip Sponsored By Sandler O’Neill June 11, 2013 OLBK - 6/2013 OLD LINE BANCSHARES, INC|2 This presentation includes forward-looking statements, including statements about future results.These statements are subject to uncertainties and risks, including but not limited to our ability to integrate acquisitions; the strength of the U.S. economy and the local economies where we conduct operations; harsh weather conditions; fluctuations in inflation, interest rates, or monetary policies; changes in the stock market and other capital and real estate markets; legislative or regulatory changes; customer acceptance of third-party products and services; increased competition and its effect on pricing; technological changes; security breaches and computer viruses that may affect our computer systems; changes in consumer spending and savings habits; our growth and profitability; changes in accounting; and our ability to manage the risks involved in the foregoing.These factors, as well as additional factors, can be found in our Annual Report on Form 10-K for the fiscal year ended December 31, 2012 along with our other filings with the SEC, which are available at the SEC’s internet site (http://www.sec.gov).Actual results may differ materially from projections and could be affected by a variety of factors, including factors beyond our control.Forward-looking statements in this presentation speak only as of the date of these materials, and we assume no obligation to update forward-looking statements or the reasons why actual results could differ.In addition, this presentation includes certain non-GAAP financial measures. Forward-Looking Statement OLBK - 6/2013 OLD LINE BANCSHARES, INC|3 OLBK Corporate Overview §5th largest MD-headquartered independent banking company traded on a major exchange with $1.2 billion total assets, $124.3M market capitalization, 23 branch locations* §Primary market area is suburban Maryland - (Washington, D.C. suburbs and Southern Maryland). Also targets customers throughout the greater Washington, D.C. metropolitan area §We operate in the best strategic, natural submarkets within footprint with population growth rates & per capita income above national averages - bedroom communities for both Washington and Baltimore §We operate Loan Production Offices in seven locations §We have been an acquirer (2 completed) and will continue to seek logical acquisitions §29.84% Insider/Stakeholder and Board ownership; 18.33% institutional & .82% mutual fund ownership* *Source: SNL Financial, Inc. as of 05/20/2013 OLBK - 6/2013 OLD LINE BANCSHARES, INC|4 Vision Grow Old Line Bancshares’ position as the community bank of choice and the employer of choice across our Maryland-based footprint. OLBK - 6/2013 OLD LINE BANCSHARES, INC|5 Presentation Agenda 1.Market Analysis 2.Financial Performance Highlights 3.Key Strategic Goals 4.Compelling Investment Considerations OLD LINE BANCSHARES, INC|6 OLBK - 6/2013 95 70 PENNSYLVANIA 95 66 83 MD 2 Old Line Bank branch (23) ANNE ARUNDEL PRINCE GEORGE’S ST. MARY’S CHARLES Old Line Bank Branch Map OLD LINE BANCSHARES, INC|7 OLBK - 6/2013 As of March 31, 2013 Old Line WSB Combined Deposits Branches Deposits Branches Deposits Branches County ($mm) (#) ($mm) (#) ($mm) (#) Prince George’s 7 79 1 8 Charles 4 69 1 5 Saint Mary’s 3 - - 3 Anne Arundel 32 2 75 3 5 Calvert 28 2 - - 28 2 Total 18 5 23 Logical In-Market Consolidation 95 70 PENNSYLVANIA 95 66 83 MD 2 Old Line Bank Source: Internal Data OLD LINE BANCSHARES, INC|8 OLBK - 6/2013 Selected OLBK Market Highlights §Household income for entire franchise is $78,182 vs. $50,157 for the U.S. §Projected HH income growth rate (2012-2017) is 13.37% across franchise. §Projected 5-year population growth rate (2012-2017) in overall market 3.86%. §OLBK deposit market rank/share by county (2012): MarylandRankShare# Branches Prince George’s#65.43%8 Charles#316.00%5 Saint Mary’s #4 8.41%3 Anne Arundel#131.15%5 Calvert #82.69%2 Source: SNL Financial, Inc. OLD LINE BANCSHARES, INC|9 OLBK - 6/2013 Total Assets (000) Total Loans, net (000) Total Deposits (000) Return on Average Assets 0.64% 0.62% 0.36% 0.77% 0.90% Return on Average Equity 5.03% 5.35% 3.87% 9.03% 10.52% Total Equity/Total Assets 13.31% 10.25% 9.37% 8.45% 8.75% Tangible Equity/Tangible Assets 13.31% 10.25% 9.37% 7.87% 8.29% Total Risk-Based Capital Ratio 17.40% 13.70% 12.40% 11.26% 11.40% Net Interest Margin 3.78% 3.75% 3.83% 4.59% 4.63% Efficiency Ratio 69.87% 69.19% 71.72% 64.27% 60.51% Nonperforming Assets/Assets(1) .27% .60% 1.12% 1.87% 1.26% Old Line Bancshares, Inc. (1)Nonperforming assets (NPAs) include non-accrual loans, 90 days past due and still accruing loans, accruing troubled debt restructurings, and net other real estate and other assets owned. Year-End Highlights Source: SNL Financial, Inc. OLD LINE BANCSHARES, INC|10 OLBK - 6/2013 Loan Composition Deposit Composition Loans and Deposits (As of 03/31/13) Source: FFIEC Call Report OLD LINE BANCSHARES, INC|11 OLBK - 6/2013 Credit Composition & Quality Loan Portfolio Composition(As of 03/31/13) Balance Percent Residential Mortgages Construction Permanent Total Mortgage Loans Commercial Loans Owner Occupied R/E Non-Owner Occupied R/E Farmland Construction and Land Development Business Loans and Lines Total Commercial Loans Consumer Loans Home Equity Lines Personal Lines 70 Installment Credit Cards Total Consumer Loans Total Loans Dollars in thousands. Source: FFIEC Call Report OLD LINE BANCSHARES, INC|12 OLBK - 6/2013 Credit Composition & Quality Dollars in thousands.(1)Non-performing assets include loans 90+ days past due, non-accruals and OREO. 2Q2011 3Q2011 4Q2011 1Q2012 2Q2012 3Q2012 4Q2012 1Q2013 Percent of Total NPAs Residential Mortgages Construction - - - Permanent Total Mortgage Loans Commercial Loans Owner Occupied R/E Non-owner OccupiedR/E 75 Construction and Land Development Business Loans and Lines 78 90 Total Commercial Loans Consumer Loans - - 34 - 1 2 6 0 Other Real Estate Owned Total Nonperforming Assets (1) NPAs/Total Assets (1) Source: FFIEC Call Reports OLD LINE BANCSHARES, INC|13 OLBK - 6/2013 Historically, OLBK’s asset quality has been strong. Credit Composition & Quality NPAs & 90+ days Past Due/Assets Nonperforming Loans/Loans Reserves/Gross Loans Reserves/Nonperforming Loans Net Charge-offs/Average Loans Source: SNL Financial, Inc. (1)Non-performing loans include loans 90+ days past due, non-accruals and accruing troubled debt restructurings. OLD LINE BANCSHARES, INC|14 OLBK - 6/2013 Dollars in thousands. Quarterly Financial Trends 2Q11 3Q11 4Q11 1Q12 2Q12 3Q12 4Q12 1Q13 Net Interest Income Provision for Credit Losses 50 Non-interest Income Non-interest Income - Non- Recurring - 7 Non-interest Expense Non-interest Expense - Non- Recurring 78 29 29 29 49 Net Income (Loss) before Taxes Applicable Income Taxes Net Income (Loss) Net Income (Loss) Available to Common Stockholders EPS - Net Income (Loss) Available to Common Stockholders Net Interest Margin Efficiency Ratio (GAAP) Non-interest Income/Operating Revenue (GAAP) Return on Average Assets Return on Average Equity Source: SNL Financial, Inc. OLD LINE BANCSHARES, INC|15 OLBK - 6/2013 Financial Results & Trends Average Balance Sheet Growth Dollars in thousands. Source: SNL Financial, Inc. 4Q12 OLD LINE BANCSHARES, INC|16 OLBK - 6/2013 Revenue Composition Revenue Breakdown 1Q13 Non-interest Income Detail (1) Dollars in thousands.(1)Non-interest income y-t-d excludes investment securities gains Source: SNL Financial, Inc. OLD LINE BANCSHARES, INC|17 OLBK - 6/2013 Capital Adequacy Minimum total risk-based capital ratio to be well capitalized - 10% Source: SNL Financial, Inc. OLD LINE BANCSHARES, INC|18 OLBK - 6/2013 Key Strategic Goals Profitability §Target Net Interest Margin - NIM > 4.25% §Maintain bank efficiency ratios <60% §Reduce Non-Performing Assets - NPAs <1% §DDA balances to exceed 25% of Total Deposits §Grow loan portfolio in excess of 15% annually OLD LINE BANCSHARES, INC|19 OLBK - 6/2013 Key Strategic Goals §Commitment to invest in infrastructure to maintain state- of-the art status of existing systems; add quality talent to support growth §Dominate all sub-markets within our footprint §Acquire smaller community banks in-market §Expand reach into new contiguous natural markets §Grow sources of non-interest income Growth OLD LINE BANCSHARES, INC|20 OLBK - 6/2013 95 70 PENNSYLVANIA 95 66 83 MD 2 Old Line Bank branch (23) ANNE ARUNDEL PRINCE GEORGE’S ST. MARY’S CHARLES Old Line Bank Branch Map OLD LINE BANCSHARES, INC|21 OLBK - 6/2013 §Track record of consistent financial performance §Depth of senior management talent and across entire employee base §Strong underlying capital position with good access to capital markets §Strong track record of consistent asset quality §Solid net interest margin compares favorably to peers §Skilled bank acquirers §Dominant independent and locally headquartered financial services company within our footprint §Acquirer and employer of choice within footprint; Now moving towards dominant suburban MD position surrounding D.C. What Makes OLBK Unique? OLBK - 6/2013 OLD LINE BANCSHARES, INC|22 WSB Merger - Strategic Rationale §In-market acquisition consistent with Old Line’s long-term growth strategy: §Significant operating synergies §Built on successful acquisition of Maryland Bankcorp in 2011 §Expands product line by adding a successful mortgage origination and sale unit §Created a $1.2 billion Maryland-based bank with a continuing focus on the greater Washington,D.C. metropolitan area, Anne Arundel County and southern Maryland: §Old Line expanded to 23 branches and deposits of over $970 million §Of banks based in Maryland, Old Line is the 5th largest in assets and 3rd largest in full service branches §Old Line has the highest board/insider ownership (29.84%) of any publicly- traded Maryland bank with assets over $1.2 billion OLBK - 6/2013 OLD LINE BANCSHARES, INC|23 WSB Merger - Financial Rationale §7% EPS accretion in Year 1 excluding merger related costs, with higher levels in later years. §Restructured WSB FHLB borrowings of $26 million at 4.40%; and another $42 million at 1.84% §Opportunity to reduce WSB legacy deposit costs §Significant in-market cost savings § Return to pre-closing tangible book within one year § Payback on tangible book dilution from transaction in ~3.5 years § Pricing compares favorably to recent local and regional transactions OLD LINE BANCSHARES, INC|24 OLBK - 6/2013 Compelling Investment Considerations §We deliver a proven track record of results §Our deep management talent could lead a much larger company §We are the emerging leader in in-market consolidations §We are focused on creating sustainable competitive advantages §Our current valuation is attractive considering our rapid ramp-up of EPS over a short timeframe §Our customer base is stable with good population growth trends and above average demographics in the affluent retail and small middle-market segments §Our demand deposit growth focus is outperforming our peer group OLD LINE BANCSHARES, INC|25 OLBK - 6/2013 ADDENDUM OLD LINE BANCSHARES, INC|26 OLBK - 6/2013 Significant WSB Merger Assumptions §Gross credit and OREO mark-down of $18 million §Real estate mark-up of $7.7 million §Mark on FHLB borrowings ($26 million at 4.40% and $42 million at 1.84%) of $4.6 million §CDI of 1.96% on non-CD accounts amortized over 8 years (SL) §Combined Old Line and WSB merger related expenses of $3.2 million after tax §Cost savings of 35% of WSB’s annualized non-interest expense (projections assume 20% of cost savings not realized in year one) *Information is based upon original due diligence.Valuation of acquired balance sheet is in process. OLD LINE BANCSHARES, INC|27 OLBK - 6/2013 Publicly traded Bank
